                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    MICHAEL S. GORBEY,                             No. 4:21-CV-00131

                 Plaintiff,                        (Judge Brann)

         v.                                       (Magistrate Judge Saporito)

    PRESIDENT JOE BIDEN, et al.,

                 Defendants.

                                      ORDER

                                    MAY 19, 2021

        Michael S. Gorbey filed this 42 U.S.C. § 1983 civil rights complaint alleging

that numerous individuals violated the United States Constitution by purportedly

interfering with the 2020 presidential election.1 Gorbey also filed a motion to

proceed in forma pauperis, which Magistrate Judge Joseph F. Saporito, Jr. denied

on February 25, 2021.2 Gorbey was instructed to pay the required filing fee within

30 days of Magistrate Judge Saporito’s Order and was informed that the failure to

pay the filing fee may result in dismissal of the complaint.3 Gorbey did not pay the

required filing fee and, accordingly, on April 6, 2021, Magistrate Judge Saporito

issued a Report and Recommendation recommending that the complaint be




1
     Doc. 5.
2
     Docs. 6, 12, 13.
3
     Doc. 13.
dismissed without prejudice.4 No timely objections have been filed to this Report

and Recommendation.

       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.5 Regardless of whether objections

are made, district courts may accept, reject, or modify—in whole or in part—the

findings or recommendations made by the magistrate judge.6 Upon review of the

record, the Court finds no error—clear or otherwise—in Magistrate Judge Saporito’s

conclusion that the complaint should be dismissed without prejudice for failure to

pay the required filing fee. Consequently, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Joseph F. Saporito, Jr.’s Report and Recommendation

               (Doc. 14) is ADOPTED;

       2.      Gorbey’s complaint (Doc. 5) is DISMISSED without prejudice; and

       3.      The Clerk of Court is directed to CLOSE this case.



                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge


4
    Doc. 14.
5
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
6
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                                 2
